 
 
I 
108th CONGRESS
2d Session
H. R. 4063 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Ballance introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize States, in the event of inadequate Federal funding under part B of the Individuals with Disabilities Education Act, to waive certain requirements of the Elementary and Secondary Education Act of 1965, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No School Left Behind Act of 2004. 
2.Full funding of part b of the Individuals with Disabilities Education Act 
(a)Waiver authoritySubject to subsection (c), section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) (relating to the identification of schools for school improvement, corrective action, or restructuring) shall not apply in a State if— 
(1)for any fiscal year the Federal Government appropriates for the purpose of carrying out part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) an amount that is less than the amount determined under subsection (b); and 
(2)the State chooses to waive the application of such section 1116(b). 
(b)AmountThe amount referred to in subsection (a)(1) is the product of— 
(1)the number of children with disabilities in all States who are receiving special education and related services— 
(A)aged 3 through 5 if the State is eligible for a grant under section 619; and 
(B)aged 6 through 21; and 
(2)40 percent of the average per-pupil expenditure in public elementary and secondary schools in the United States.  
(c)LimitationFor any fiscal year described in subsection (a)(1), a State may waive the application of section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) for not more than 3 consecutive school years, beginning with the school year that commences during the fiscal year involved. 
(d)Continued fundingA State’s decision under this section to waive the provisions of section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) shall not affect the State’s eligibility for, or receipt of, funds under such Act. 
(e)StateFor purposes of this section, the term State has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).   
 
